Title: To Thomas Jefferson from John Hollins, 3 November 1802
From: Hollins, John
To: Jefferson, Thomas


          
            Sir
            Baltimore 3d. Novem: 1802
          
          Permitt me to call to your recollection, that about three years past, you obliged me exceedingly by a letter you wrote to the Havanna, upon the subject of a very large sum of money attached there, my own property; Your letter I have good reason to believe had at the time its due effect, & about 12 or 14 months thereafter a Judgement was obtained to my satisfaction, but my opponents (the Trustees of Louis Beltran Gonet) appealed therefrom, & altho’ it has repeatedly been stated to me from thence, that ano. judgement equal to the former one might soon be expected, I am as yet deprived of that pleasure, & when to look for it is not in my power to say; The sum at risque ought to exceed Two hundred thousand Dollars, & as it, or the greatest proporn., ought & must ultimately come to me, I fear every possible delay on the part of my Opponents; it is therefore my present intention to depart for Spain next year, to endeavour to obtain Justice, or loose more in the attempt; even in that Country I may be compelled to remain longer than I coud wish, & the time of Course will hang heavy on my hands; having for the last 25 Years been much engaged in Commercial pursuits; therefore reflecting upon this subject, it has occured to me, that if no more deserving or proper Characters offer to be sent as Commissrs. to Spain, it might not be an objection to your Excellency to grant me such an appointment, which woud be very gratifying, & agreeable to my feelings—Shd. it however appear to you, that any other Person or Persons, have a prior claim, or better qualifications, I have such an exalted opinion of your Excellency’s uprightness & Conduct in every stage of life, that no pain or Mortification, shall for one moment be fel’t by me
          Who have the Honor to be Your Excellency’s Obdt & very hble Servt.
          
            Jno. Hollins
          
        